DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of International Patent Application No PCT/CN2019/104161 filed Sept. 03, 2019.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/21/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al (US20130328762A1) hereinafter McCulloch in view of Pinheiro et al. (US20140201256A1) hereinafter Pinheiro.

Regarding claim 1, 9, 17: McCulloch teaches a communication connection method, comprising:
capturing an image containing a marker (¶0122 see the real controller device interface software 188 or an application 166 identifies a user selected object in a display field of view of the near-eye AR display ) and identifying the marker in the image (¶0122 see The identification may be based on NUI input data);
a platform to the user to communicate with IoT based object through the user interface screen and by the head movements).
McCulloch teaches acquiring an identifier of a controller corresponding to the marker when the marker is a controller marker (¶0083 see identifier tokens may be exchanged between display device systems 8 via infra-red, Bluetooth or WUSB ¶0110 see Persistent object identifiers may be associated with the physics models so once a real object is recognized as a previously recognized object, the physics model can be retrieved from storage rather than regenerated to save time)
McCulloch does not explicitly teach acquiring an identifier of a controller corresponding to the marker when the marker is a controller marker, the identifier being used for pairing during a communication connection with the controller
Pinheiro however in the same field of networking teaches acquiring an identifier of a controller corresponding to the marker when the marker is a controller marker, the identifier being used for pairing during a communication connection with the controller (¶0018 see allow the control client on the computing device to control/interact with the appliance, the system may pair the control client with the appliance being controlled and then start controlling it through a control address (such as muzz://app123) that is provided via a QR Code, NFC communication, Serial Code and the like. The system may also pair the control client and the appliance using other communication mechanisms such as Bluetooth, Wi-Fi, auto-discovery and the like)


Regarding claim 9: McCulloch further teaches a terminal device, comprising a memory and a processor, the memory being coupled to the processor, wherein the memory stores a computer program, and the computer program, when being executed by the processor, causes the processor to perform steps (¶0048 see right temple 102 r includes control circuitry 136 for the display device 2 which includes a processing unit 210, a memory 244 accessible to the processing unit 210 for storing processor readable instructions and data, a wireless interface 137 communicatively coupled to the processing unit 210)
Regarding claim 17: McCulloch further teaches a wireless communication system, comprising: at least one marker; at least one controller provided with the at least one marker (¶0002 see technology described herein provides for controlling an object displayed by a near-eye, augmented reality display with a real controller device. The object may be selected based on user input, often input captured via a natural user interface (NUI). User input requesting an action as determined based on data received from the controller is applied to the object based on the user perspective)

Regarding claim 2, 10, 20: The already combined references teach the method according to claim 1, wherein said acquiring the identifier of the controller corresponding to the marker comprises:
scanning an identifier broadcast by the controller (McCulloch  ¶0130 see the real controller device interface software 188 identifies a virtual object to be controlled by a real controller device. For example, a message may be received from an application identifying the virtual object or user input may be received identifying the virtual object for control. [scanning is identified as scanning a peripheral of a user and getting the identifier from the object]);
matching the scanned identifier with the marker, and determining that the scanned identifier is the identifier of the controller corresponding to the marker when the matching is successful (McCulloch ¶0090 see the object recognition engine 192 can search accessible user profile data 197, 322 for information on objects in an environment. An example of such information is purchase data with product identifiers which can then be searched by the object recognition engine 192 in order to locate product descriptions with more details).
Regarding claim 3, 11:	The already combined references teach the method according to claim 2, wherein the identifier comprises a scene identification of the controller: and

matching the scene identification contained in the scanned identifier with a scene identification of a current scene (McCulloch ¶0128 see if a movable object, the capture devices 113 may have captured image and depth data from the current session identifying what is currently behind and in front of the real object. From image data of the scene behind the real object, separate image data captured of each real object in the scene can be generated and projected at its current identified depth position to occlude the real object.).
Regarding claim 4, 12:	The already combined references teach the method according to claim 1, wherein said establishing the communication connection with the controller based on the identifier comprises:
detecting a position of the controller, and when the controller is located at a preset position, establishing the communication connection with the controller based on the identifier (McCulloch ¶0065 see virtual objects are tracked in the display field of view and real objects are ignored. Data such as from the inertial sensing unit 132 may identify position changes of the head mounted display device 2, and hence, the user's eyes and perspective. For example, the inertial sensing unit 132 may identify rotation of the user's eyes and therefore rotation of the user's perspective of the virtual object. The display of the virtual object is updated so as to be seen in accordance with the updated user perspective. In other examples, the virtual object is part of an augmented reality experience and is registered to or interacts with one or more real objects under control of an application which controls it. The positions of both real and virtual objects are tracked in the display field of view. The positions of real objects may be tracked based on captured image data, depth data, or both).
Regarding claim 5, 13:	The already combined references teach the method according to claim 1, further comprising, after identifying the marker in the image:
generating connection prompt information when the marker is the controller marker, the connection prompt information being used to prompt establishing the communication connection with the controller (McCulloch ¶0076 see display device system 8 leverages the various engines of the image and audio processing engine 191 for implementing its one or more functions by sending requests identifying data for processing and receiving notification of data updates. For example, notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view. The application 166 identifies data to the virtual data engine 195 for generating the structure and physical properties of an object for display. [The object displays notifications regarding the objects in the field of view of the user]).

Claims 6, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch-Pinheiro further in view of Luckett et al. (US20150091923A1) hereinafter Luckett.
Regarding claim 6, 14: McCulloch-Pinheiro teach the method according to claim 1, and further teaches further comprising after identifying the marker in the image (¶0003 see controlling a virtual object displayed by a near-eye, augmented reality display with a real controller device. An embodiment of the method comprises receiving user input data from the real controller device requesting an action to be performed by the virtual object)
McCulloch-Pinheiro however does not explicitly teach further comprising after identifying the marker in the image: when the marker is a scene marker, acquiring a wireless network connection password corresponding to a current scene based on the scene marker; and establishing a connection with a wireless router of the current scene by using the wireless network connection password, the wireless router of a same scene and a plurality of controllers forming a wireless mesh network.
Luckett however in the same field of computer networking teaches acquiring a wireless network connection password corresponding to a current scene based on the scene marker (¶0033 see a user activates mobile server interface 408 by first activating a wireless connection with dynamic mobile server 102, such as by selecting a service set identifier (SSID) from a list of available wireless networks, by entering a network password for the wireless network, and then by activating a web browser and by entering a user identifier and password for access to dynamic mobile server 102 [scenes are stored per server, thus utilizing an SSID to connect to a MESH network to access scene data]); and establishing a connection with a wireless router of the current scene by using the wireless network connection password, the wireless router of a same scene and a plurality of controllers forming a wireless mesh network (¶0053 see communications between devices 802 through 812 that would otherwise be routed through the cellular communications network could alternately be routed within dynamic MESH network 800. Dynamic MESH network 800 could also be used to provide improved security to such external network communications [a router is implied in a MESH network]).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the augment reality control of objects of McCulloch-Pinheiro and the teachings of Luckett for utilizing a MESH connection to communicate with multiple devices. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce the processing requirements of the communication servers to share processing capabilities amongst one another.

Regarding claim 18: McCulloch-Pinheiro teach the system according to claim 17, further comprising:
McCulloch-Pinheiro however does not explicitly teach at least one wireless router configured to establish a communication connection with the at least one terminal device and/or the at least one controller wherein when the at least one wireless router has established the communication connection with a plurality of controllers, the at least one wireless router forms a wireless mesh network with the plurality of controllers
Luckett however in the same field of computer networking teaches at least one wireless router configured to establish a communication connection with the at least one terminal device and/or the at least one controller (Fig 8 and ¶0051 see FIG. 8 is a diagram of dynamic MESH network 800 in accordance with an exemplary embodiment of the present disclosure. Dynamic MESH network 800 includes dynamic mobile servers 102A, 102B and 102C, where dynamic mobile server 102A is coupled to device 810 and 812 over messaging layer 116A, dynamic mobile server 102A is coupled to device 806 and 808 over messaging layer 116B, and dynamic mobile server 102C is coupled to device 802 and 804 over messaging layer 116C [MESH network and connection implies router]), 
wherein when the at least one wireless router has established the communication connection with a plurality of controllers, the at least one wireless router forms a wireless mesh network with the plurality of controllers (¶0053 see communications between devices 802 through 812 that would otherwise be routed through the cellular communications network could alternately be routed within dynamic MESH network 800. Dynamic MESH network 800 could also be used to provide improved security to such external network communications,).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the augment reality control of objects of McCulloch-Pinheiro and the teachings of Luckett for utilizing a MESH connection to communicate with multiple devices. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce the processing requirements of the communication servers to share processing capabilities amongst one another.


Claims 7, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch-Pinheiro-Luckett further in view of Lee et al. (US20030225834A1) hereinafter Lee.
Regarding claims 7, 15, and 19: McCulloch-Pinheiro-Luckett teach the method according to claim 6, further comprising:
McCulloch-Pinheiro-Luckett does not explicitly teach prior to acquiring the identifier of the controller corresponding to the marker: when there is another controller being paired in the wireless mesh network, generating wait prompt information, the wait prompt information being used to prompt waiting for completion of pairing of the another controller
prior to acquiring the identifier of the controller corresponding to the marker: when there is another controller being paired in the wireless mesh network, generating wait prompt information, the wait prompt information being used to prompt waiting for completion of pairing of the another controller (¶0104 see the status display can provide a text message 1104 that indicates that the system is waiting for a remote co-user to join the content sharing session).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the pairing of a controller and objects of McCulloch-Pinheiro-Luckett and the teachings of Lee for providing a wait message while other objects join such that McCulloch-Pinheiro-Luckett utilize the message during the connection with objects. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine .

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch-Pinheiro further in view of Wu et al. (US20080279164A1) hereinafter Wu.
Regarding claim 8, 16: McCulloch-Pinheiro teaches already combined references teach the method according to claim 1, further comprising:
McCulloch-Pinheiro does not explicitly teach acquiring pairing completion information broadcast by the controller; and generating connection result prompt information based on the pairing completion information, the connection result prompt information being used to prompt that the communication connection with the controller is successful or the communication connection fails
Wu however in the same field of computer networking teaches acquiring pairing completion information broadcast by the controller; and generating connection result prompt information based on the pairing completion information, the connection result prompt information being used to prompt that the communication connection with the controller is successful or the communication connection fails (¶0054 see If in the default time period, the wireless network device does not receive the confirmation message, then the wireless network device will transmit a message of connection timeout to the terminal device, and the display device of the terminal device will display a message of connection timeout (612); (6) If the wireless network device has detected that the sharing device has not been connected wirelessly, then the wireless network device will transmit a message of connection failure to the terminal device (614).).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the pairing of a controller and objects of McCulloch-Pinheiro and the teachings of Wu for providing a connection success or failure message such that McCulloch-Pinheiro utilize the message during the connection with objects. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would allow the user to be more informed regarding what happens with the connection requests.


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449